Title: From Thomas Jefferson to Barziza, 8 July 1788
From: Jefferson, Thomas
To: Barziza, Antonio, Count


          
            Paris July 8. 1788.
          
          The letter of March 15. which Your Excellency did me the honour to write me arrived during my absence on a journey through Holland and Germany, and since my return my attention has been necessarily engaged by objects of business which had accumulated during my absence. The friendly reception of Mr. and Mrs. Paradise in Virginia, which you kindly ascribe in some measure to my letters, was in truth owing to their merit alone, which had been too well previously known to need any testimony from me. My only merit consisted in wishes to serve them. This I shall long preserve, as it is the necessary effect which their virtues must produce on the minds of all who know them. I sincerely congratulate your Excellency on their safe arrival in France, and on your prospect of seeing them in the course of the present season in Venice, where their happiness will be perfectly reestablished by being witnesses to that of your Excellency and of your worthy spouse their daughter. That this may long continue and increase is the sincere prayer of him who has the honour to be with sentiments of the most perfect respect & attachment, Your Excellency’s most obedient & most humble servt,
          
            Th: Jefferson
          
        